 


109 HCON 29 IH: Supporting the designation of a week as 
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 29 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Latham (for himself, Mr. Bishop of Utah, and Mr. Bradley of New Hampshire) submitted the following concurrent resolution; which was referred to the Committee on Agriculture
 
CONCURRENT RESOLUTION 
Supporting the designation of a week as Extension Living Well Week. 
  
Whereas the health and well-being of the family is crucial to the functioning of the Nation and to providing adults and youth with the necessary skills and knowledge to help them achieve the best quality of life possible; 
Whereas psychologically, socially, and emotionally strong families provide strength for future generations; 
Whereas Extension is a nationwide educational network through the land-grant universities, funded cooperatively through the Department of Agriculture, State governments, and local county, city, and parish governments; 
Whereas Extension provides non-biased, research-based information through informal education to help adults, youth, families, farms, businesses, and communities; 
Whereas Extension education programs are developed at the grassroots level to meet local needs, and are available in nearly every county and parish in the United States and its territories, from the biggest to the smallest; 
Whereas information offered by Extension is provided by scientists and researchers at land-grant universities, and is made practical and relevant by Extension educators working at the local level; 
Whereas Extension Family and Consumer Sciences educators are advocates for education for families so that the families might gain skills for a full and productive life; and 
Whereas the designation of the second week of March 2005 as Extension Living Well Week is a fitting tribute to the National Extension Association for Family and Consumer Sciences professionals who provide education that is critical to the quality of life of adults, youth, individuals, and families, including food preparation, food safety, nutrition, financial management, healthy lifestyles, home and work environment and safety, relationship and parenting skills, and much more: Now, therefore, be it
 
That Congress—
(1)supports the designation of a week as Extension Living Well Week;
(2)encourages the people of the United States to take advantage of the educational opportunities that Extension Family and Consumer Sciences educators provide, education that can help them in raising kids, eating right, spending smart, and living well; and
(3)requests that the President issue a proclamation calling on the people of the United States to conduct appropriate ceremonies, activities, and programs to demonstrate support for Extension Family and Consumer Sciences educators as they teach adults and youth and promote optimum health and wellness of families in the United States through the Living Well campaign. 
 
